December 15, 2017



                                                                        Supreme Court


               State ex rel Town of Tiverton         :                 No. 2014-123-C.A.
                                                                       (N3/09-238A)
                              v.                     :

                      James Pelletier.               :

               State ex rel Town of Tiverton         :                 No. 2014-124-C.A.
                                                                       (N3/09-238B)
                              v.                     :

                     Melissa Pelletier.              :

                    James Pelletier et al.           :                 No. 2014-298-Appeal.
                                                                       (NC 09-443)
                              v.                     :

                     Town of Tiverton.               :




                       NOTICE: This opinion is subject to formal revision before
                       publication in the Rhode Island Reporter. Readers are requested to
                       notify the Opinion Analyst, Supreme Court of Rhode Island,
                       250 Benefit Street, Providence, Rhode Island 02903, at Telephone
                       222-3258 of any typographical or other formal errors in order that
                       corrections may be made before the opinion is published.
                                                                    Supreme Court


         State ex rel Town of Tiverton          :                  No. 2014-123-C.A.
                                                                   (N3/09-238A)
                       v.                       :

                James Pelletier.                :

         State ex rel Town of Tiverton          :                  No. 2014-124-C.A.
                                                                   (N3/09-238B)
                       v.                       :

               Melissa Pelletier.               :

             James Pelletier et al.             :                  No. 2014-298-Appeal.
                                                                   (NC 09-443)
                       v.                       :

              Town of Tiverton.1                :


                Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                           OPINION

         Justice Goldberg, for the Court. These consolidated cases came before the Supreme

Court on October 4, 2017, on appeal by the defendants, James and Melissa Pelletier (defendants),

from a judgment of conviction entered in the Superior Court, following a bench trial. The

defendants were convicted of violating Tiverton Zoning Ordinance Article IV, Section 3(a).

         Before this Court, defendants argue: (1) that producing compost on their property is an

accessory use to their permitted nursery activities; (2) that the findings and conclusions of the

trial justice were clearly wrong because she overlooked and misconceived material evidence; and

(3) that Tiverton Zoning Ordinance Article IV, Section 13(a), is unconstitutionally vague and is

therefore void. For the reasons set forth herein we affirm the judgment.



1
    This case has been settled.
                                                 -1-
                                           Facts and Travel

         The defendants own a thirty-acre tract of land located on Crandall Road in Tiverton (the

property). On March 16, 2009, defendants were served with a summons and complaint charging

them with violating Article IV, Section 13(a) for manufacturing compost on the property, which

is located in an R-80 zoning district.2       Although raising crops commercially, including an

associated greenhouse or nursery, is a permitted activity in an R-80 zone, industrial

manufacturing, storing, processing, and fabricating activities in an R-80 zone are prohibited by

Section 13(a) of the ordinance. After a trial in the Tiverton Municipal Court, defendants were

found liable for manufacturing compost in an R-80 zone in violation of Article IV, Section 13(a)

of the zoning ordinance, resulting in a $2,000 fine. The order declared that defendants were

engaged in the mixing together of organic materials for the purpose of manufacturing compost in

an R-80 zone in violation of Article IV, Section 13(a) of the ordinance.

         The defendants appealed the Municipal Court Order in accordance with G.L. 1956 § 45-

2-343 and were afforded a trial de novo in Superior Court. A trial commenced on October 4,



2
  A residential R-80 zone consists of the residential portions of the entire area of Tiverton south
of Bulgarmarsh Road that are composed of agricultural uses, low-density residential areas, and
certain open spaces for which development at lower than one dwelling unit per 80,000 square
feet is considered appropriate.
3
    General Laws 1956 § 45-2-34 provides in pertinent part:

                 “(1) The town council of the town of Tiverton may establish a
                 municipal court and confer upon that court original jurisdiction,
                 notwithstanding any other provisions of the general laws, to hear
                 and determine causes involving the violation of any ordinance,
                 including minimum housing ordinances of the town and any
                 violation of the provisions of chapter 24.3 of this title, entitled the
                 Rhode Island Housing Maintenance and Occupancy Code;
                 provided, however, that any defendant found guilty of any offense,
                 excluding violations of the minimum housing ordinances or
                 chapter 24.3 may, within seven (7) days of conviction, file an
                                                  -2-
2010, in Superior Court. The Town of Tiverton (the town) presented three witnesses: Daniel

Lawton, an Environmental Scientist and Inspector with the Rhode Island Department of

Environmental Management (DEM); Gareth Eames, the town’s Building and Zoning Official;

and Peter Mello, defendants’ neighbor.

       Mr. Lawton testified that he visited the property on four occasions between February

2007 and September 2010 and that on each occasion there were piles of material including:

manure, woodchips, solid waste, yard waste, and bedding, along with combinations of the

aforementioned materials, which he deemed to be compost. At trial, Lawton identified

photographs of piles of organic materials situated on the property: “This is what I observed and

believed to be screened compost * * * [t]his is what I observed and believed to be a pile of soil

mixed with compost.” Mr. Pelletier informed Lawton that he was starting a tree nursery on the

property. Lawton inspected the nursery area of the property, where he observed approximately

fifty trees with compost piled on the base of the trees.4 It is undisputed that the Pelletiers also

own and operate a landscaping business, Tiger Tree LLC.

       Mr. Eames testified that he began receiving complaints regarding defendants’ property in

2005. He made about 100 site visits to the property between 2005 and 2010. As a result of these

visits and his communications with DEM, he issued two notices of violation of Article IV,

Section 13(a), on January 23, 2009, and February 18, 2009. He observed large piles of manure

and yard waste. Significantly, he also observed industrial earth-moving equipment used in the

processing of compost, including a dump truck, a front-end loader, a bucket loader, an excavator,


               appeal from the conviction to the [S]uperior [C]ourt and be entitled
               in the latter court to a trial de novo * * *.”
4
 The Pelletiers have a valid nursery license from the Department of Environmental
Management.


                                               -3-
a skid steer, and a trommel5 on the property. During one of Eames’s site visits in 2008, Pelletier

admitted to him that he was making compost on the property. Mr. Eames stated that Pelletier

had said: “I’m making compost.” Furthermore, in 2010, Eames saw trees in the nursey section

of the property—which comprised approximately one acre of the thirty acre tract—but there was

no compost at the base of the trees. Mr. Eames acknowledged that because the zoning ordinance

does not define “compost,” he looked to Webster’s Dictionary before determining that

defendants were in violation of the ordinance.6

          Finally, Mello testified that he resides approximately 300 feet from the property and was

repeatedly disturbed by construction noise from the property which he described as, “[t]he

humming of heavy equipment, industrial equipment constantly in the background in the

neighborhood, and then the increased volume of tractor trailers coming up and down the street,”

entering and exiting defendants’ property. Mr. Mello was bothered by the construction noise

because it “vibrate[d] down to [his] house.” He observed industrial machinery coming to and

from the property and other equipment such as bulldozers, a trommel, backhoes, and tractor
5
 A trommel is defined as “[a] revolving cylindrical sieve used for screening or sizing rock and
ore.” The American Heritage Dictionary of the English Language 1860 (5th ed. 2011).
6
    Mr. Eames testified to the Webster’s Dictionary definition of “compost” at trial:

                 “I visited Webster’s Dictionary and discovered that under compost,
                 it was a verb, which was to convert something into compost, the
                 noun.

                 “* * *

                 “Well, I further went to the dictionary again to look for the word
                 convert; the first meaning was a religious one, and the second one
                 was to transform from one state to another.”

We note that the dictionary definition of “compost” is the process in which “[a] mixture of
organic matter, as from leaves and manure, that has decayed or has been digested by organisms,
used to improve soil structure and provide nutrients.” The American Heritage Dictionary of the
English Language 378 (5th ed. 2011).
                                                 -4-
trailers. Mr. Mello also witnessed the trommel in operation on numerous occasions and saw

Pelletier mixing the material with his equipment and also observed steam developing from the

mass of material on the property. In order to document defendants’ activities, Mello took a

series of photographs depicting the piles of compost material and industrial equipment on the

property, which photographs were introduced into evidence at trial.

         At the close of the town’s evidence, defendants moved to dismiss the complaint in

accordance with Rule 29 of the Superior Court Rules of Criminal Procedure.7 The trial justice

denied defendants’ motion, and the defense case proceeded on July 23, 2013. Over the course of

four trial days on various dates, defendants presented two witnesses: Pelletier and Joseph

Lombardo, an expert in the field of land-use planning. Mr. Pelletier testified about the various

organic materials that were stockpiled on the property, and he admitted that materials such as the

grass clippings, yard waste, and horse manure were also shipped from off-site for the purpose of

composting. However, he disagreed that he was “manufacturing” compost because he indicated

that, once the materials are mixed together, “nature takes over” and compost develops naturally

when certain organic materials are combined in a heap. Mr. Lombardo testified that he visited

the property for two hours in April 2010. In his opinion, defendants’ actions could not be

categorized as an industrial use, and he stated that no manufacturing process was taking place on

the property because defendants’ compost was not being packaged and sold as a product off-site.

         On September 27, 2013, the trial court issued a written decision finding beyond a

reasonable doubt that defendants violated the Tiverton Zoning Ordinance by manufacturing

7
    Rule 29(b) of the Superior Court Rules of Criminal Procedure provides:

                 “In a case tried without a jury, a motion to dismiss may be filed at
                 the close of the State’s case to challenge the legal sufficiency of
                 the State’s trial evidence.”


                                                -5-
compost on the property.8 The defendants appealed to this Court and raised seven issues on

appeal: (1) whether composting is permitted in an R-80 zone; (2) whether the “manufacturing of

compost” is permitted in an R-80 zone; (3) whether the town has proven beyond a reasonable

doubt that defendants were “industrially manufacturing compost” within the intent of Article IV,

Section 13(a) of the zoning ordinance; (4) whether the zoning code is unconstitutionally vague

and fails to provide defendants with the requisite notice that manufacturing compost is not

permitted in an R-80 zone; (5) whether defendants’ composting activities are protected by the

Rhode Island Right to Farm Act, G.L. 1956 chapter 23 of title 29; (6) whether the town is


8
  Although the town sought to assess a fine in excess of $1.7 million, the court imposed a
nominal fine of $1.
9
    General Laws 1956 § 2-23-4, the Rhode Island Right to Farm Act, provides:

                        “(a) As used in this chapter, “agricultural operations”
                includes any commercial enterprise that has as its primary purpose
                horticulture, viticulture, viniculture, floriculture, forestry, stabling
                of horses, dairy farming, or aquaculture, or the raising of livestock,
                including for the production of fiber, furbearing animals, poultry or
                bees, and all such other operations, uses, and activities as the
                director, in consultation with the chief of [the] division of
                agriculture, may determine to be agriculture, or an agricultural
                activity, use or operation. The mixed-use of farms and farmlands
                for other forms of enterprise including, but not limited to, the
                display of antique vehicles and equipment, retail sales, tours,
                classes, petting, feeding and viewing of animals, hay rides, crop
                mazes, festivals and other special events are hereby recognized as
                a valuable and viable means of contributing to the preservation of
                agriculture.

                         “(b) Nothing herein shall be deemed to restrict, limit, or
                prohibit nonagricultural operations from being undertaken on a
                farm except as otherwise restricted, regulated, limited, or
                prohibited by law, regulation, or ordinance to affect the rights of
                persons to engage in other lawful nonagricultural enterprises on
                farms; provided, however, that the protections and rights
                established by this chapter shall not apply to such nonagricultural
                activities, uses or operations.”

                                                 -6-
estopped from assessing any fine against defendants; and (7) whether the compost registration

defendants obtained from DEM preempts any local zoning ordinances that prohibit composting

in a residential zone.10

        We note at the outset that, although defendants have raised multiple issues on appeal,

several issues were not argued to the trial justice and therefore are not preserved for appellate

review.11 This Court has long adhered to the “raise or waive” rule, which provides that “an issue

that has not been raised and articulated previously at trial is not properly preserved for appellate

review.” In re Shy C., 126 A.3d 433, 434-35 (R.I. 2015) (quoting State v. Gomez, 848 A.2d 221,

237 (R.I. 2004)). Moreover, “if an issue was not preserved by specific objection at trial, then it

may not be considered on appeal.” State v. Pona, 66 A.3d 454, 468 (R.I. 2013) (quoting State v.

McManus, 990 A.2d 1229, 1237 (R.I. 2010) (emphasis added)). Therefore, we shall address

only those issues that are properly before the Court. The narrow issue before this Court is

whether defendants’ conviction is proper based on the evidence. For the reasons set forth herein,

we affirm the judgment.

                                       Standard of Review

        The decision of a trial justice in a criminal bench trial will not be disturbed absent a

record showing that “the trial justice misapplied the law, misconceived or overlooked material

evidence or made factual findings that were clearly wrong.” Lamarque v. Centreville Savings

Bank, 22 A.3d 1136, 1139-40 (R.I. 2011) (quoting Cathay Cathay, Inc. v. Vindalu, LLC, 962
A.2d 740, 745 (R.I. 2009)). The “factual findings of a trial justice sitting without a jury are

10
   Following defendants’ appeal, the town filed a cross-appeal asking this Court to address the
trial justice’s imposition of a nominal fine, but it later withdrew that appeal.
11
  Specifically, the nonpreserved issues are: whether defendants’ activities are protected by the
Right to Farm Act, whether the town is collaterally estopped from assessing a fine against
defendants, and whether defendants’ compost registration preempts their conviction.
                                               -7-
granted an extremely deferential standard of review.” State v. Gianquitti, 22 A.3d 1161, 1165

(R.I. 2011).

        On the other hand, questions implicating statutory interpretation are questions of law and

are, therefore, reviewed de novo by this Court. See Town of North Kingstown v. Albert, 767
A.2d 659, 662 (R.I. 2001). When interpreting an ordinance this Court applies the same rules of

construction that we employ for statutes. Mongony v. Bevilacqua, 432 A.2d 661, 663 (R.I.

1981). In interpreting a legislative enactment, it is incumbent upon the Court “to determine and

effectuate the Legislature’s intent and to attribute to the enactment the meaning most consistent

with its policies or obvious purposes.” Brennan v. Kirby, 529 A.2d 633, 637 (R.I. 1987). “In so

doing, ‘[t]his Court will not construe a statute to reach an absurd result.’” State v. Flores, 714
A.2d 581, 583 (R.I. 1998) (quoting Kaya v. Partington, 681 A.2d 256, 261 (R.I. 1996)).

                                             Analysis

            The Trial Justice Did Not Overlook or Misconceive Material Evidence

        The defendants contend that at the close of the evidence the trial justice issued a three-

page written decision finding them guilty and that, therefore, she overlooked material evidence

in the record. However, the record discloses that, after the state rested, the trial justice denied

defendants’ Rule 29 motion to dismiss in a comprehensive written decision and made extensive

findings of fact. As this Court has articulated, when deciding a Rule 29 motion in a criminal

bench trial, the trial justice:

                “[A]cts as the factfinder. In that role, when passing upon the
                motion to dismiss, he or she is required to weigh and evaluate the
                trial evidence, pass upon the credibility of the trial witnesses, and
                engage in the inferential process, impartially, not being required to
                view the inferences in favor of the nonmoving party, and against
                the moving party. After so doing, if the trial justice in a criminal
                case setting concludes that the trial evidence is sufficient to
                establish guilt beyond a reasonable doubt, he or she denies the

                                                -8-
               defendant’s motion to dismiss and, if both sides have rested, enters
               decision and judgment of conviction thereon. If the evidence is not
               so sufficient, he or she grants the motion and dismisses the case.”
               State v. McKone, 673 A.2d 1068, 1072-73 (R.I. 1996).

When passing on a Rule 29 motion to dismiss, it is incumbent on a trial justice sitting without a

jury to determine whether the state has proven the charge beyond a reasonable doubt. Here, the

trial justice undertook a thorough analysis of the trial testimony and the objective evidence

before her and determined that defendants violated the ordinance beyond a reasonable doubt:

               “[T]he uncontradicted and credible evidence overwhelmingly
               establishe[d] that raw materials, most pointedly, manure, were
               trucked in from off-site (no animals were ever observed on site).
               The intensity of heavy equipment use and the volume of the
               various materials, which could be utilized [with] the ‘compost
               recipe,’ compel the conclusion, beyond a reasonable doubt, that
               [d]efendant was engaged in the ‘manufacturing of compost’ in
               violation of the applicable ordinances.”

This Court has consistently held that the factual findings of a trial justice, sitting without a jury,

are reviewed with extreme deference. See Gianquitti, 22 A.3d at 1165 (“This Court consistently

has held that factual findings of a trial justice sitting without a jury are granted an extremely

deferential standard of review.”); see also State v. Fuller-Balletta, 996 A.2d 133, 140 (R.I. 2010)

(“We shall not disturb the findings of the trial justice unless it is established that he or she

misconceived or overlooked relevant and material evidence or was otherwise clearly wrong.”

(quoting Cerilli v. Newport Offshore, Ltd., 612 A.2d 35, 39 (R.I. 1992))).

       Following the initial Rule 29 ruling, trial continued and the trial justice thereafter issued a

second, briefer decision in response to defendants’ case. This decision was well-reasoned and

addressed the testimony of defendants’ expert witness and defendant Pelletier. After a careful

review of the record, we decline to disturb the trial justice’s factual findings that organic

materials were trucked onto defendants’ property from off-site, that large industrial, earth-



                                                -9-
moving equipment was used to combine these materials to manufacture compost, and that the

large quantity of processed compost was in excess of what defendants’ one-acre nursery

required.

       We note that “processing” is also prohibited under Article IV, Section 13(a) of the zoning

ordinance. The terms “processing” and “manufacturing” are homologous. “Manufacturing has

been defined as ‘the production of articles for use from raw or prepared materials by giving the

materials new forms, qualities, properties or combination whether by hand labor or machines.’”

Murdock v. City of Norwood, 67 N.E.2d 867, 869 (Ohio Ct. Com. Pl. 1946) (quoting American

Sumatra Tobacco Corp. v. Tone, 15 A.2d 80, 82 (Conn. 1940)). On the other hand, “processing”

has been defined as “effectuat[ing] change in form, contour, chemical-combination, physical

appearance or otherwise by artificial or natural means and, in its more complicated form,

involves progressive action in performing, producing or making something.” Corn Products

Refining Co. v. Federal Trade Commission, 144 F.2d 211, 219 (7th Cir. 1944).

       It is undisputed that defendants utilized industrial heavy equipment in order to produce

the large quantities of compost for their operation. We contrast defendants’ actions with that of

the average landowner who makes compost in his or her backyard by combining plant waste,

food waste, and other organic materials in such a manner that natural fermentation occurs,

resulting in a nutrient-rich material that one uses in gardening. Although this Court has not

defined the term “composting,” other courts have defined composting as the “controlled,

biological decomposition of selected solid organic waste materials under aerobic conditions

resulting in an innocuous final product.” Organic Technologies Corp. v. State Ex rel Iowa

Department of Natural Resources, 609 N.W.2d 809, 818 (Iowa 2000) (quoting Iowa Admin.

Code r. 567-100.2 (455B, 455D)).



                                             - 10 -
       The sine qua non of distinguishing between defendants’ prohibited activities and those of

the average homeowner who engages in composting are the elements of manufacturing and

processing through the use of industrial equipment and the extent to which defendants

manufactured and produced the finished compost in violation of the ordinance. The average

composter does not bring heavy, noise-emitting industrial equipment coupled with delivery of

truckloads of organic material onto his or her property on a daily basis. Here, it is clear from the

evidence in the record that defendants procured truckloads of waste materials to be transported to

the property, actively combined these materials with industrial equipment, and produced finished

compost that was used off-site.

       In reaching our conclusion, we are impressed by the fact that on one site visit in 2010, the

Tiverton building and zoning official observed that there was no compost around the base of the

trees, yet the amount of compost on the site had been reduced. We also deem persuasive the fact

that Mello, defendants’ neighbor, saw Mr. Pelletier mixing materials and observed steam

emanating from the pile of materials. We also note that Pelletier admitted to the building official

that some of the compost was shipped off-site in conjunction with his landscaping business,

Tiger Tree Landscaping, stating that “[t]he compost goes off site with the plants.”

       Conversely, defendants’ expert testified that defendants could not be found guilty of

violating the zoning ordinance because the compost was not “packaged, shipped, and sold as a

product either at wholesale or retail.” However, whether or not defendants were selling their

compost for profit is immaterial to our analysis in this case. The zoning ordinance at issue here,

Article IV, Section 13(a), entitled “Industrial uses,” is devoid of a requirement that the

manufactured products must be “packaged, shipped, and sold for profit.” We need not engage in

a lengthy discussion of statutory interpretation, however, because we are of the opinion that the



                                               - 11 -
plain meaning of the terms “manufacturing” and “industrial” do not necessarily involve retail

activity. The United States Supreme Court has defined the term “manufacture” as,

“transformation—the fashioning of raw materials into a change of form for use. The functions of

commerce are different.” Carter v. Carter Coal Co., 298 U.S. 238, 299 (1936) (quoting Kidd v.

Pearson, 128 U.S. 1, 20 (1936)); see also American Fruit Growers v. Brogdex Co., 283 U.S. 1,

11 (1931) (“Manufacture, as well defined by the Century Dictionary, is ‘the production of

articles for use from raw or prepared materials by giving to these materials new forms, qualities,

properties, or combinations, whether by hand labor or by machinery’; also ‘anything made for

use from raw or prepared materials.’”) Similarly, the term “industrial” has been defined as, “of

or pertaining to industry or labor; denoting the processes or products of manufacture or

commercial production in general.” In re Ginsburg, 255 F.2d 358, 362 (3rd Cir. 1958) (emphasis

added). Neither the term “manufacture” nor the term “industry” has a requisite element of

merchandising.

       It is evident from the record that the trial justice carefully weighed the evidence and

passed on the credibility of the witnesses. There is nothing in the record before us to suggest that

the trial justice misapplied the law, for which there was no precedent,12 misconceived or

overlooked material evidence, or made factual findings that were clearly wrong. See Lamarque,
22 A.3d at 1139-40. Additionally, the trial justice carefully considered the evidence and the

credibility of Eames, Lombardo, Lawton, Mello, and Pelletier in making her decision. As this

Court has stated, “it is the trial justice who has [had] the opportunity to observe the witnesses as

they testify and therefore is in a better position to weigh the evidence and to pass upon the



12
  The trial justice relied on Clout, Inc. v. Clinton County Zoning Hearing Board, 657 A.2d 111,
114 (Pa. Commw. Ct. 1995), which held that composting activity was a prohibited
manufacturing use, not a permitted agricultural or accessory use.
                                               - 12 -
credibility of the witnesses than is this [C]ourt[.]” State v. Rivera, 987 A.2d 887, 903 (R.I. 2010)

(quoting State v. Luanglath, 749 A.2d 1, 5-6 (R.I. 2000)). Accordingly, we conclude that the

trial justice was not clearly wrong when she found that defendants violated the zoning ordinance

beyond a reasonable doubt.

                                          Accessory Use

       The defendants next contend that processing compost on the property is a permitted

accessory use because compost is used in the nursery, which is permitted in an R-80 zone. The

Tiverton zoning ordinance defines accessory use as:

                “A use of land or of a building, or portion thereof, customarily
               incidental and subordinate to the principal use of the land or
               building, and located on the same lot as the principal use. An
               accessory use shall not be permitted without the principal use to
               which it is related.” Article 11C. (3).

Although we are satisfied that the incidental use of compost in connection with that which is

grown in the nursery is an accessory use under Article IV, Section 3(a), the industrial

manufacturing of compost is not allowed under Section 13(a) of the ordinance. “[W]hen the

language of a statute or a zoning ordinance is clear and certain, there is nothing left for

interpretation and the ordinance must be interpreted literally.” Cohen v. Duncan, 970 A.2d 550,

562 (R.I. 2009) (quoting Mongony, 432 A.2d at 663). The ordinance before us unequivocally

states that manufacturing, storing, processing, and fabricating activities are prohibited in an R-80

zone. Although operating a nursery is a permitted accessory use under Section 3(a) of the

ordinance, the manufacturing, storing, and processing of compost, an activity in which

defendants engaged on a large scale, is explicitly prohibited under the ordinance. Accordingly,

we hold that manufacturing compost on the property is not a permitted accessory use.




                                               - 13 -
                                   Constitutional Vagueness

         The defendants also argue that the ordinance is unconstitutionally vague and therefore

should be declared void because it does not contain a definition of the terms “manufacturing” or

“compost.” This argument is not properly before the Court because defendants failed to mount a

constitutional-vagueness challenge at trial. See In re Shy C., 126 A.3d at 435 (“[A]n issue that

has not been raised and articulated previously at trial is not properly preserved for appellate

review.” (quoting Gomez, 848 A.2d at 237)). Although defendants did assert that the terms

“manufacture” and “compost” are not defined in the ordinance at trial, they did not articulate

with any specificity a constitutional vagueness claim. See id.; see also Pona, 66 A.3d at 468.

         Nonetheless, we pause to note that, even if the defendants’ vagueness argument was

properly before the Court, we are satisfied that Section 13(a) of the ordinance is not unduly

vague.    This Court has held consistently that, when a statute or ordinance is “clear and

unambiguous, this Court must interpret the statute literally and must give the words of the statute

their plain and ordinary meanings.” Drs. Pass and Bertherman, Inc. v. Neighborhood Health

Plan of Rhode Island, 31 A.3d 1263, 1269 (R.I. 2011) (quoting Ryan v. City of Providence, 11
A.3d 68, 71 (R.I. 2011)). Moreover, “[t]his is particularly true where the Legislature has not

defined or qualified the words used within the statute.” Id. (quoting D’Amico v. Johnston

Partners, 866 A.2d 1222, 1224 (R.I. 2005)). Here, we agree with the approach adopted by the

trial justice that the ordinance should be construed according to the plain and common sense

meaning of the terms “manufacture” and “compost.”            Accordingly, we conclude that the

ordinance is not void for vagueness and that the defendants’ argument is without merit.




                                              - 14 -
                                        Conclusion

       For the reasons set forth herein, we affirm the judgment of the Superior Court. The

papers may be remanded to the Superior Court.




                                           - 15 -
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     State ex rel Town of Tiverton v. James Pelletier.

Title of Case                        State ex rel Town of Tiverton v. Melissa Pelletier.

                                     James Pelletier et al. v. Town of Tiverton.
                                     No. 2014-123-C.A.
                                     (N3/09-238A)

                                     No. 2014-124-C.A.
Case Number
                                     (N3/09-238B)

                                     No. 2014-298-Appeal.
                                     (NC 09-443)
Date Opinion Filed                   December 15, 2017
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice Maureen McKenna Goldberg

Source of Appeal                     Newport County Superior Court

Judicial Officer From Lower Court    Associate Justice Melanie Wilk Thunberg
                                     For Plaintiffs:

                                     Peter F. Skwirz, Esq.
                                     Anthony DeSisto, Esq
                                     Andrew M. Teitz, Esq.
Attorny(s) on Appeal
                                     For Defendants:

                                     Michael A. Kelly, Esq.
                                     Jackson C. Parmenter, Esq.




SU-CMS-02A (revised June 2016)